Citation Nr: 1327635	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disability (claimed as chest pain).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from March 9, 1985, to May 7, 1985, had active duty for training (ACDUTRA) from September 14, 1960 to March 13, 1961, and has additional unverified periods of duty.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for "chest pain (heart condition)" and hypertension.

In October 2012, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  In January 2013, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, VA treatment records. 

The cardiac disability issue on appeal was adjudicated by the RO in September 2008 as a petition to reopen on the basis of new and material evidence.  Under 38 C.F.R. § 3.156(c) (2012), where new evidence is submitted, consisting of pertinent service records, after a decision has become final, the former decision will be reconsidered without regard to the provisions relating to new and material evidence.  The Veteran brought a prior claim for service connection for a chest pain (heart condition), which was denied by the RO in San Juan, Puerto Rico, in May 2002.  Since that time, service records relevant to the claim have been associated with the claims file.  As these service records were not of record at the time of the May 2002 rating decision denying the claim, the Board finds that the criteria of 38 C.F.R.         § 3.156(c) have been satisfied.  Reconsideration is warranted, and inquiry as to whether new and material evidence sufficient to reopen a previously denied claim is not required.  The issue has been recharacterized to reflect this result. 

The issues of service connection for a cardiac disability and hypertension, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A review of the claims file and Virtual VA shows that a request for outstanding VA treatment records is necessary.  

Subsequent to the January 2013 remand, it appears that the AMC sought from the National Personnel Records Center (NPRC), in February 2013, verification and/or documentation of all periods of the appellant's ACDUTRA and INACDUTRA. The NPRC simply forwarded the appellant's service treatment records, which appear to be complete.  It appears that the appellant himself submitted service personnel records from the Puerto Rico Army National Guard.  Such records include a number of documents listing the appellant's retirement points, without a complete listing of all periods of duty.

Despite being instructed to do so by the Board, the AMC has not: (1) verified the specific dates of the appellant's periods of ACDUTRA and INACDUTRA, or (2) clearly enumerated all periods of active duty, ACDUTRA and INACDUTRA service.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes here that as the service treatment records associated with the claims file span all reported periods of service, a formal finding, as requested by the Board, as to the same is no longer required.
The VA examiner, in April 2013 opined that the appellant's hypertension was not related to his periods of ACDUTRA or INACDUTRA. (However, at the time of the examination, the periods of service had not been properly delineated.) The examiner reasoned that while the appellant's blood pressure was shown to be elevated during treatment in 1983 and 1991, medical literature supports that blood pressure rises as a physiologic response to pain and such a response cannot be classified as hypertension.  While the examiner noted the 1991 diagnosis of arterial hypertension, he did not comment upon such in relation to his negative etiological opinion.  

Also, no opinion has yet been rendered as to whether any cardiac disability is related to service, including consideration of the numerous instances of complaints of chest pain and 1983, 1985, and 1991 diagnoses of chest pain, costochondritis, and atypical chest pain, respectively.  The Board notes here that a future analysis of whether service connection is warranted for hypertension and a cardiac disability will include consideration of the duty status of the appellant at the time of his complaints, treatment, or diagnoses.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the appellant's treatment records from the VA Medical Center (VAMC) in Miami, Florida, dated from May 2003 to the present, specifically including any records of treatment at the Naples, Florida, VA Community Based Outpatient Clinic (CBOC).  If a negative response is received from any VA facility, a record of such must be made and the Veteran must be duly notified and provided an opportunity to submit such records.  

2. Contact the Defense Finance and Accounting Service (DFAS), Defense Personnel Records Imaging System (DPRIS), and any other federal sources (e.g., unit records, personnel records, Physical Profiles, Line of Duty determinations, referrals to civilian care, reimbursement for payment of civilian care, or SF-600s Chronological Records of Care from other departments) to verify the specific dates of the appellant's periods of active duty, ACDUTRA and inactive duty for training INACDUTRA. If a negative response is received from any facility, a record of such must be made.  Any records obtained must be associated with the claims folder.

3.  Clearly enumerate (month, day, year) and verify all periods of active duty, ACDUTRA and INACDUTRA, beyond that of just a listing of the appellant's retirement points.  Any records obtained and used to determine such must be associated with the claims folder.

4.  After completion of the above, schedule the appellant for a VA examination by an appropriate provider. The examiner must be provided the appellant's enumerated periods of active duty, ACDUTRA, and INACDUTRA.

(a)  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's hypertension was: (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA, or is otherwise related to active service.  

In this regard, the examiner must specifically discuss the appellant's 1991 diagnosis of arterial hypertension and the numerous instances of elevated blood pressure.

(b)  The examiner must clearly diagnose the appellant's current cardiac disability, including consideration of his current costochondritis, and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's cardiac disability was: (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA, or is otherwise related to active service.  

In this regard, the examiner must specifically discuss the numerous instances of complaints of chest pain and 1983, 1985, and 1991 diagnoses of chest pain, costochondritis, and atypical chest pain, respectively.

Aggravation means that there was a permanent increase in disability beyond the natural progress of a disease.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5.  Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claims.  If any action remains adverse to the appellant, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

